We will not attempt to discuss the rather lengthy motion in detail but will go at once to the merit of the questions presented therein.
When upon a criminal trial a question is asked and an objection made thereto which is sustained, the action of the trial court may be made the subject of a bill of exceptions if desired, but other matters not embraced in a proper answer to such question, and not appearing to have transpired at the time referred to in the question, nor in the transaction inquired about, cannot properly be made a part of the bill of exceptions presenting such complaint.
When such objection to the question is sustained, and the bill shows that part of the expected answer could not have been legitimately given in manner to such question, but that same related to what transpired at another time and place, such unresponsive part of the expected answer cannot be looked to in determining the correctness of the court's ruling unless it clearly appears aliunde that the court was then informed of the other matter. *Page 253 
A statement in the approval of the trial court that the matters and things set out in the bill occurred as therein stated and that the bill is in all things allowed and approved, — cannot be taken as a certificate that the witness would have stated in his answer things which were not responsive; or that if allowed to answer the question objected to, the witness would have been also allowed to state other things clearly not called for by the question.
There is in this record no bill of exceptions complaining of the court's action in sustaining objection to any question to the Barfields, as to whether they had communicated to appellant the facts regarding any trouble had by them with deceased. Critical examination of the testimony of appellant himself fails to disclose any statement by him that the Barfields or anyone else had ever told him anything which should cause him to fear deceased, or to believe him a dangerous and violent man; nor did he assert that he believed deceased to be a man of such character at the time of the killing. The matters to which these observations pertain were fully set out in the original opinion.
The motion for rehearing will be overruled.
Overruled.